Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9 and 16 in the reply filed on 10/18/21 is acknowledged.
Claims 10-13 and 17-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "thermoplastic film" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is rejected for failing to cure the deficiencies of claim 3.
Claim 5 recites the limitation "thermoplastic film" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "thermoplastic film" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al (US 2014/0133033 A1) in view of Watanabe et al (US 2010/0245715 A1).
Regarding claims 1, 5-9, and 16, Shim teaches an antiglare coating composition and an antiglare film comprising a transparent substrate layer; and an anti-glare layer overlying the transparent substrate layer and being formed from the coating composition (i.e., formable anti-glare polymer film having at least one surface and a coating on the surface, said coating being a reaction of a product of a coating composition) (abstract, para 10).
Shim further teaches the coating being a reaction of a product of a coating composition (e.g., photocurable resin) comprising an olefin oxide compound represented by the following formula 1 or 2:
(CH2CH2O)x(CH2CH3CHO)y(CH2CH2O)z 			[Formula 1]
R1--(CH2CH2O)x(CH2CH3CHO)y(CH2CH2O)z--R2 	[Formula 2]
where each of R1 and R2 is independently (meth)acrylate, alkyl(meth)acrylate having 1 to 3 carbon atoms, hydroxide, or hydrogen; and each of x, y and z is independently an integer from 0 to 150 and satisfies x+y+z ≥ 1; and acryl-based resins, such as reactive acrylate oligomers, multifunctional acrylate monomers, or mixtures thereof; wherein the reactive acrylate oligomers may include urethane acrylate oligomer, epoxy acrylate oligomer, polyester acrylate, polyether acrylate, or mixtures thereof; wherein specific examples of the multifunctional acrylate monomers may include dipentaerythritol hexaacrylate, dipentaerythritol hydroxy pentaacrylate, pentaerythritol tetraacrylate, pentaerythritol triacrylate, trimethylene propyl triacrylate, propoxylated glycerol triacrylate, trimethylpropane ethoxy triacrylate, 1,6-hexanediol diacrylate, propoxylated glycero triacrylate, tripropylene glycol diacrylate, ethylene glycol diacrylate, or mixtures thereof (para 16-17; 32-33). Therefore Shims would have suggested or otherwise 
Regarding the limitations “wherein said coating composition has a theoretical crosslinking density in the range of from < 2.0 10-3, preferably of from < 1.99 10-3 to > 0.1 10-3, more preferably of from < 1.85 10-3 to > 0.2 10-3, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of constituents in the composition of Shim to arrive at the desired crosslinking density.
Shim fails to suggest the surface is textured; wherein the uncoated thermoplastic film has a roughness R3z according to DIN ISO 4593 in the range of 500 nm to 4000 nm; wherein the uncoated thermoplastic film has a roughness R3z according to DIN ISO 4593 in the range of 2000 nm to 8000 nm.
Watanabe teaches an antiglare film with a transparent base (i.e., a base having a surface) with a textured surface and a cured layer on said textured surface; wherein the antiglare film of the invention should have a controlled slope of surface profile so as to have forward scattering properties (abstract, para 59-60, 62, 73, fig 1a).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the antiglare films of Watanabe with the Antiglare films of Shim for antiglare films with forward scattering properties. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the roughness of the transparent base to optimize the light scattering properties.
Regarding claim 2, Shim as modified by Watanabe suggests or would have otherwise renders obvious the composition and structure of the anti-glare film of the instant claims, so the embodiment of Shim as modified by Watanabe (i.e., coated film) would be deemed to possess an elongation at break determined according to DIN ISO 573-2 of ≥ 3.0 %. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
Regarding claim 3 and 4, Shim teaches the anti-glare polymer film may comprise a polycarbonate substrate (i.e., thermoplastic uncoated film) (para 45) as does Watanabe (para 97).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783